Citation Nr: 1425349	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-32 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to December 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.
FINDING OF FACT

The Veteran did not have any active military, naval, or air service during a period of war.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension have not all been met.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.2, 3.3 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a period of service from November 1973 to March 1974 is active naval, or air service, and meets the service requirements of entitlement to nonservice-connected pension.  

Statute provides that VA shall pay pension to each veteran of a period of war who meets certain service requirements and who is permanently and totally disabled from non-service connected disability, not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2013).  There is a service requirement that such veteran served in the active military, naval, or air service during period of war. 38 U.S.C.A. § 1521(j).  

A veteran meets the service requirements of § 1521 if such veteran served in the active military, naval, or air service for ninety days or more during a period of war; or during a period of war and was discharged or released from such service for a service-connected disability; or for a period of ninety consecutive days or more and such period began or ended during a period of war; or for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a) (2013).  

The term "active military, naval, or air service" includes--(A) active duty; (B) 
any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and; (C) any period of inactive duty training during which the individual concerned was disabled or died-- (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002).  

The term "active duty" means--(A) full-time duty in the Armed Forces, other than active duty for training; (B) full-time duty (other than for training purposes) as a commissioned officer of the Regular or Reserve Corps of the Public Health Service (i) on or after July 29, 1945, or (ii) before that date under circumstances affording entitlement to "full military benefits" or (iii) at any time, for the purposes of chapter 13 of this title; (C) full-time duty as a commissioned officer of the National Oceanic and Atmospheric Administration or its predecessor organization the Coast and Geodetic Survey (i) on or after July 29, 1945, or (ii) before that date (I) while on transfer to one of the Armed Forces, or (II) while, in time of war or national emergency declared by the President, assigned to duty on a project for one of the Armed Forces in an area determined by the Secretary of Defense to be of immediate military hazard, or (III) in the Philippine Islands on December 7, 1941, and continuously in such islands thereafter, or (iii) at any time, for the purposes of chapter 13 of Title 38; (D) service as a cadet at the United States Military, Air Force, or Coast Guard Academy, or as a midshipman at the United States Naval Academy; and (E) authorized travel to or from such duty or service.

The term "active duty for training" means--(A) full-time duty in the Armed Forces performed by Reserves for training purposes; (B) full-time duty for training purposes performed as a commissioned officer of the Reserve Corps of the Public Health Service (i) on or after July 29, 1945, or (ii) before that date under circumstances affording entitlement to "full military benefits", or (iii) at any time, for the purposes of chapter 13 of this title; (C) in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law; (D) duty performed by a member of a Senior Reserve Officers' Training Corps program when ordered to such duty for the purpose of training or a practice cruise under chapter 103 of title 10 for a period of not less than four weeks and which must be completed by the member before the member is commissioned; and (E) authorized travel to or from such duty.  38 U.S.C.A. § 101(22).  

There is no dispute regarding any period of inactive duty for training so the Board does not discuss that type of active military, naval, or air service.  

In his VA form 21-526, application for pension, the Veteran indicated that he had two periods of active service.  These he identified as service in the U.S. Navy Reserves from November 1, 1973 to March 1, 1974 and as service in the U.S. Army from May 18, 1976 to December 5, 1983.  The Veteran contends that he had a period of active military, naval, or air service during the Vietnam period of war, which is defined as beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2 (2013).  

The Veteran's only DD Form 214, Certificate of Release or Discharge from Active Duty, of record, documents that he entered active duty in the U.S. Army on May 18, 1975 and was separated on May 12, 1983.  It also lists total prior active service as four months.  The Veteran has also submitted a letter of transmittal indicating that he was discharged from the U.S. Navy Reserves on January 7, 1975.  

In an August 2010 statement, the Veteran contended that this evidence demonstrates that he had active military, naval, or air service during the Vietnam Era period of war.  In his November 2011 substantive appeal, the Veteran stated that his period of service in the U.S. Navy Reserves was for the purposes of training and that he trained alongside U.S. Navy personnel.  He contended that his active duty for training was active duty.  

The Board understands this argument to be that his active duty for training should meet the statutory service requirement for pension benefits.  

Associated with the claims file is a May 2010 Personnel Information Exchange System (PIES) response to VA's request to verify the period of service from November 1, 1973 to January 7, 1975.  The response was that the Veteran performed no active duty other than for training purposes during that period.  

The Board finds the May 2010 response more probative on the question of whether the Veteran had "active duty" as opposed to "active duty for training" during the Vietnam War.  This is because there is no DD Form 214 of record from a period of service during the Vietnam War and the letter of transmittal states that records required for reenlistment include an honorable discharge certificate, DD Form 256N, any service record pages attached to the letter of transmittal, and "your Armed Forces of the United States Report of Transfer or Discharge, DD Form 214, if you have had active military service."  It is also because the PIES response stated that the Veteran performed no active duty during that period other than for training purposes.  

Additionally, in the Veteran's own November 2011 substantive appeal includes description of that period of service as for training purposes, and thus his statement supports the Board's finding that his period of service during the Vietnam War period of war was active duty for training.  In effect, the Veteran himself has provided factual evidence against his claim on this narrow issue.   

There is no evidence of, and the Veteran does not contend, that he was disabled or from a disease or injury incurred or aggravated in the line of duty during his period of active duty for training.  Therefore, that period of active duty for training is not active military, naval, or air service.  

The period of war designated as the "Vietnam era" ended on May 7, 1975.  The period of war designated as the Persian Gulf War began on August 2, 1990.  The Veteran had active military service from May 18, 1975 to December 5, 1983.  

The Veteran, unfortunately, did not have any active military, naval, or air service during a period of war.  

For the reasons explained above, the preponderance of evidence shows that the Veteran did not meet the service requirements for nonservice-connected pension.  His appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In this case, adequate notice was provided in a letter sent to the Veteran in April 2010.  Here, the case turns on whether the service requirements for nonservice-connected pension are met.  There is no indication of any outstanding evidence going to whether those requirements were met.  As such, VA has no further duty to assist the Veteran in substantiating his claim. 

ORDER

Entitlement to nonservice-connected pension is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


